        Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 1 of 21




Memorandum Endorsement
                                                                         6/15/2021
Ngambo v. Bank of America, 20-civ-2221-NSR
A review of the docket in the above-captioned matter reveals that pro se Plaintiff Jules Ngambo
has filed two motions without previously seeking leave from this Court to file such motions.
(See ECF Nos. 13 & 14.) The first, a motion to compel Defendant Bank of America to comply
with discovery requests, should be directed to Magistrate Judge Judith C. McCarthy after this
Court issues an Order of Reference referring this matter to Judge McCarthy for general pretrial
purposes. Accordingly, Plaintiff’s motion to compel is DENIED without prejudice to renewing
that motion after this Court issues its Order of Reference.
The second motion, a motion for summary judgment, is premature at this stage as discovery has
not yet been completed. Accordingly, Plaintiff’s motion for summary judgment is DENIED
without prejudice to Plaintiff renewing this motion after discovery is completed and only with
leave of this Court.
The Clerk of the Court is kindly directed to terminate the motions at ECF Nos. 13 and 14. The
Clerk of the Court is further directed to mail a copy of this Endorsement to Plaintiff at his
address listed on ECF and to show proof of service on the docket.




Dated: June 15, 2021
       White Plains, New York
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 2 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 3 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 4 of 21




                   EXHIBIT A
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 5 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 6 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 7 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 8 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 9 of 21




                   EXHIBIT B
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 10 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 11 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 12 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 13 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 14 of 21




                    EXHIBIT C
        Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 15 of 21




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

JULES NGAMBO,                                   )
                                                )
                       Plaintiff,               )    Case No.: 7:20-cv-02221-NSR
v.                                              )
                                                )
BANK OF AMERICA,                                )
                                                )
                      Defendant.                )


            DEFENDANT BANK OF AMERICA, N.A.’S RESPONSE TO
     PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT

       COMES NOW Defendant BANK OF AMERICA, N.A., (“BANA”), incorrectly named in

this action as “Bank of America,” by and through its attorneys of record and pursuant to Rule 36

of the Federal Rules of Civil Procedure and the Local Civil Rules of the United States District

Court, Southern District of New York, and hereby responds to Plaintiff’s First Set of Requests for

Admission to Defendant as follows.

                                       GENERAL OBJECTIONS

       BANA objects to each separate request for admission propounded by Plaintiff on the

grounds set forth below. Each of these objections is incorporated into BANA’s responses to each

of the requests for admission regardless of whether any particular objections are made with respect

to a specific request for admission.

       1.      BANA objects to each request for admission to the extent it encompasses matters

that are outside the intended scope of Fed. R. Civ. P. 36, which serves to “facilitate proof with

respect to issues that cannot be eliminated for the case” and “to narrow the issues by eliminating

those that can be.” Fed. R. Civ. P. 36 Adv. Comm. Notes (1970).
         Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 16 of 21




        2.       BANA objects to each request for admission to the extent it seeks a legal

conclusion. See, e.g., Williams v. Krieger, 61 F.R.D. 142, 144 (S.D. N.Y. 1973) (“Rule 36, by its

express terms, embraces only requests for admissions of fact or the application of law to fact.”).

        3.       BANA objects to each request for admission to the extent any request focuses on

resolving disputed facts regarding which investigation and discovery are incomplete. See 8B

Charles Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure § 2252

3d Ed. (2010).

        4.       BANA responds to each discovery request based on BANA’s understanding of the

request. If Plaintiff subsequently asserts any interpretation of any request that differs from

BANA’s understanding, BANA reserves the right to modify, alter, amend, or supplement its

response.

                       RESPONSES TO REQUESTS FOR ADMISSION

     1.      Admit or deny that, in reporting credit information regarding the Plaintiff, Jules
Ngambo or facsimile, you relied on information that you received from a third party.

       ANSWER:          BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 1.

        2.       Admit or deny that in alleging that the Plaintiff owed a debt you failed to provide
the Plaintiff, Jules Ngambo, with notice and opportunity to correct information.

       ANSWER: BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 2.

       3.     Admit or deny that your intention in completing a report was to inform third parties
of my credit worthiness in a manner that could be damaging to me.

       ANSWER: BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 3.
                                                 2
142685584_1
         Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 17 of 21




       4.      Admit or deny that the information that you put in any kind of a file maintained
regarding Jules Ngambo, was misleading regarding any communication or procedure relative to
15 U.S.C. 1673, 15 U.S.C. 1681, 15 U.S.C. 1692.

       ANSWER:        BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 4.

       5.      Admit or deny that you failed to do a procedurally proper investigation, consistent
with federal consumer protection law.

       ANSWER:        BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 5.

        6.     Admit or deny that you failed to respond to the Plaintiff's dispute.

       ANSWER:        BANA objects to this Request on the grounds that it calls for a legal
conclusion.

        Without waiving this objection, BANA denies Request for Admission No. 6.


Dated: New York, New York
       April 9, 2021
                                                  /s/ Shan Massand
                                                 Shan P. Massand
                                                 MCGUIREWOODS LLP
                                                 1251 Avenue of the Americas, 20th Floor
                                                 New York, New York 10020-1104
                                                 Phone: (212) 548-2100
                                                 Fax: (212) 548-2150
                                                 smassand@mcguirewoods.com

                                                 Attorneys for Defendant Bank of America, N.A.




                                                 3
142685584_1
         Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 18 of 21




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a true and correct copy of the foregoing to be served

electronically on the following counsel of record on April 9, 2021:


 Jules Ngambo
 55 Ramapo Road, Unit 224
 Garnerville, New York 10293
 julesen@gmail.com




                                             /s/ Shan Massand
                                             Shan P. Massand
                                             MCGUIREWOODS LLP




                                                4
142685584_1
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 19 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 20 of 21
Case 7:20-cv-02221-NSR Document 17 Filed 06/15/21 Page 21 of 21
